     Case 2:20-cv-01422-KJM-JDP Document 24 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CYMEYON HILL,                                      Case No. 2:20-cv-01422-KJM-JDP (PC)
12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         THAT PLAINTIFF’S MOTION TO COMPEL
13            v.                                         BE DENIED AS MOOT
14    MCGEFFEN, et al.,                                  ECF No. 22
15                       Defendants.                     OBJECTIONS DUE WITHIN FOURTEEN
                                                         DAYS
16

17          The parties settled this case on February 3, 2021. See Cymeyon Hill v. Buckley, et al.,

18   2:19-cv-01331-TLN-KJN (PC) at ECF No. 45. After voluntarily dismissing the case, plaintiff

19   filed a February 22, 2021 motion to compel that sought a copy of the settlement agreement. ECF

20   No. 22. In March of 2021, opposing counsel filed an opposition that argued that the motion was

21   moot and that a copy of the agreement had been mailed to plaintiff on February 23, 2021. ECF

22   No. 23 at 2. To date, plaintiff has not filed a reply stating that he has not received a copy of the

23   agreement or otherwise arguing that his motion is not moot. Accordingly, I conclude that the

24   issue has been resolved and recommend that the motion to compel, ECF No. 22, be denied.

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after service of these findings and recommendations, any party may file written objections with

28   the court and serve a copy on all parties. Such a document should be captioned “Objections to
                                                        1
     Case 2:20-cv-01422-KJM-JDP Document 24 Filed 06/14/21 Page 2 of 2


 1   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be

 2   served and filed within fourteen days after service of the objections. The parties are advised that

 3   failure to file objections within the specified time may waive the right to appeal the District

 4   Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d

 5   1153 (9th Cir. 1991).

 6
     IT IS SO ORDERED.
 7

 8
     Dated:     June 11, 2021
 9                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
